Case: 20-60767   Document: 00516408912      Page: 1   Date Filed: 07/27/2022




          United States Court of Appeals
               for the Fifth Circuit
                                                             United States Court of Appeals
                                                                      Fifth Circuit

                                                                    FILED
                                                                July 27, 2022
                             No. 20-60767                      Lyle W. Cayce
                                                                    Clerk

   Bertha Maria Maradiaga-Sandeal; Erick Daniel
   Ramires-Maradiaga; Yeri Josue Ramires-Maradiaga;
   Edwin Sady Ramirez-Maradiaga; Johan Danilo Ramirez-
   Maradiaga,

                                                              Petitioners,

                                 versus

   Merrick Garland, U.S. Attorney General,

                                                             Respondent.


                       Petition for Review from the
                      Board of Immigration Appeals
                        Agency No. A206 783 021
                        Agency No. A206 783 022
                        Agency No. A206 783 023
                        Agency No. A206 783 024
                        Agency No. A206 783 025


   Before Richman, Chief Judge, and Wiener and Willett, Circuit
   Judges.
Case: 20-60767     Document: 00516408912           Page: 2   Date Filed: 07/27/2022

                                    No. 20-60767


   Per Curiam:*
          Bertha Maria Maradiaga-Sandeal and her four children arrived in the
   United States without documentation. They applied for asylum, withholding
   of removal, and protection under the Convention Against Torture (CAT).
   The Immigration Judge (IJ) denied their application and the Board of
   Immigration Appeals (BIA) dismissed the appeal. Maradiaga-Sandeal did
   not contest several dispositive findings of the IJ at the BIA. We lack
   jurisdiction to review those findings and deny her petition.
                                         I
          The facts of this petition are generally not in dispute. Maradiaga-
   Sandeal and her four children fled Honduras after being kidnapped and
   extorted by gang members because the family had failed to pay a “war tax”
   demanded by the gang. One of her children had previously been kidnapped
   by gang members. The gang had cut off the child’s pinky finger and mailed
   it to the family with a note demanding payment of the war tax. The family
   was also threatened with death on several occasions when they failed to pay
   the gang.
          Maradiaga-Sandeal and her children—as riders on her application—
   arrived in the United States without documentation. They claimed to have
   been persecuted because of their political opinion and membership in a
   particular social group, which, on appeal, they identify as family members of
   their father. The IJ determined that the gang’s various death threats, when
   combined with the kidnappings and mutilation of the child’s finger,
   amounted to persecution. The IJ denied relief, however, for several reasons.
   First, the IJ determined that the proposed particular social groups were not
   cognizable.   Next, the IJ found that Maradiaga-Sandeal had failed to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 20-60767        Document: 00516408912             Page: 3      Date Filed: 07/27/2022




                                        No. 20-60767


   demonstrate a nexus between her harm and a protected ground; rather, the
   IJ found, she was harmed as a result of simple criminal extortion. The IJ also
   denied relief because Maradiaga-Sandeal had failed to establish that the
   Honduran government was unwilling or unable to assist her with the gang.
   Additionally, the IJ denied relief because Maradiaga-Sandeal had failed to
   establish that she was unable to relocate internally within Honduras. Finally,
   the IJ determined that Maradiaga-Sandeal was ineligible for relief under
   withholding of removal or CAT.
           Maradiaga-Sandeal appealed to the BIA. She challenged only the IJ’s
   determination regarding her claim to be a member of a particular social group
   based on her kinship to a particular individual. She did not reference her
   other proposed particular social groups or the claimed political opinion. She
   made a single reference to the IJ’s findings regarding internal relocation and
   the Honduran government’s ability to assist her, but she did not cite caselaw
   or make any argument from the record as to why the IJ’s findings or
   conclusions were erroneous.          The BIA dismissed Maradiaga-Sandeal’s
   appeal. The Board determined that her particular social group based on
   kinship was not cognizable under this court’s jurisprudence. Further, it
   determined that the harms she suffered were simple criminal extortion
   untethered to any protected ground. It also concluded that Maradiaga-
   Sandeal had waived any argument concerning internal relocation or the
   ability of the Honduran government to assist her because she had not
   appealed on either of those grounds. The BIA determined that she had
   forfeited any arguments for relief under CAT for the same reason. 1




           1
             The BIA also addressed Maradiaga-Sandeal’s request for voluntary departure,
   stating that she had not appealed the IJ’s denial of that request. Nor does she challenge
   that denial in her petition for review. It is not before this court.




                                              3
Case: 20-60767          Document: 00516408912              Page: 4       Date Filed: 07/27/2022




                                           No. 20-60767


           Before this court, Maradiaga-Sandeal repeated her challenge to the IJ
   and BIA’s determination regarding the cognizability of her argument that
   she is a member of a particular social group based on kinship. She makes a
   single passing reference to the IJ’s determinations regarding internal
   relocation and the Honduran government’s ability to assist her. She did not
   make any argument concerning her eligibility for CAT relief.
                                                 II
           We must first consider our jurisdiction. Generally, we do not have
   jurisdiction to review claims that petitioners have not first raised to the BIA. 2
   The BIA held that Maradiaga-Sandeal had not appealed the IJ’s
   determinations regarding the possibility of internal relocation or the
   Honduran government’s willingness or ability to help her as they relate to her
   claim for asylum. It deemed those arguments forfeited. We therefore lack
   jurisdiction to review the BIA’s determinations regarding internal relocation
   or the Honduran government’s ability to assist Maradiaga-Sandeal; for the
   same reason, we lack jurisdiction to review any arguments concerning relief
   under CAT and claims regarding other particular social groups and an
   alleged political opinion, which were not pursued before the BIA. Even if we
   had jurisdiction to review these claims, Maradiaga-Sandeal has failed to brief
   them adequately before our court. We would therefore deem them forfeited 3
   had she not abandoned them.



           2
              See, e.g., Ramos-Torres v. Holder, 637 F.3d 544, 547 (5th Cir. 2011) (“Failure to
   exhaust is a jurisdictional bar.” (quoting Claudio v. Holder, 601 F.3d 316, 317 (5th Cir.
   2010))); see also, e.g., Mirza v. Garland, 996 F.3d 747, 753 (5th Cir. 2021) (observing that
   “petitioners ‘fail to exhaust their administrative remedies as to an issue if they do not first
   raise the issue before the BIA, either on direct appeal or in a motion to reopen’” (quoting
   Omari v. Holder, 562 F.3d 314, 318 (5th Cir. 2009))).
           3
               See Rollins v. Home Depot USA, 8 F.4th 393, 397 & n.1 (5th Cir. 2021).




                                                  4
Case: 20-60767           Document: 00516408912             Page: 5      Date Filed: 07/27/2022




                                            No. 20-60767


                                                  III
           To be eligible for asylum, an applicant must prove that she is unwilling
   or unable to return to her home country “because of persecution or a well-
   founded fear of persecution on account of race, religion, nationality,
   membership in a particular social group, or political opinion.” 4 An alien
   seeking withholding of removal must demonstrate a “clear probability of
   persecution” on one of the aforementioned grounds, which is a higher
   standard than the “well-founded fear of persecution” required for asylum. 5
   “An applicant does not have a well-founded fear of persecution if the
   applicant could avoid persecution by relocating to another part of the
   applicant’s country . . . .” 6               Moreover, “in cases in which the
   persecutor . . . is a private actor, there shall be a presumption that internal
   relocation would be reasonable.” 7 Additionally, if the persecutors are not
   government actors, the applicant “must also establish that the authorities
   were ‘unable or unwilling to control’ [the persecutors].” 8
           Maradiaga-Sandeal does not contest that her persecutors were not
   government actors. She was required to prove that she could not relocate


           4
             Sharma v. Holder, 729 F.3d 407, 411 (5th Cir. 2013) (quoting 8 U.S.C.
   § 1101(a)(42)(A)); accord 8 U.S.C. § 1158(b)(1).
           5
             Revencu v. Sessions, 895 F.3d 396, 402 (5th Cir. 2018) (internal quotation marks
   and citations omitted).
           6
              8 C.F.R. § 1208.13(b)(2)(ii); see also 8 C.F.R. § 1208.13(b)(3)(i) (“In cases in
   which the applicant has not established past persecution, the applicant shall bear the burden
   of establishing that it would not be reasonable for him or her to relocate . . . .”); Zhang v.
   Gonzales, 432 F.3d 339, 344 (5th Cir. 2005) (“To establish a well-founded fear of future
   persecution, an alien must demonstrate a subjective fear of persecution, and that fear must
   be objectively reasonable.” (quoting Zhao v. Gonzales, 404 F.3d 295, 307 (5th Cir. 2005))).
           7
               8 C.F.R. § 1208.13(b)(3)(iii).
           8
             Sanchez-Amador v. Garland, 30 F.4th 529, 533 (5th Cir. 2022) (quoting
   Tesfamichael v. Gonzales, 469 F.3d 109, 113 (5th Cir. 2006)).




                                                   5
Case: 20-60767          Document: 00516408912               Page: 6     Date Filed: 07/27/2022




                                             No. 20-60767


   within Honduras, and she also had to prove that the Honduran government
   was unwilling or unable to control the persecutors. 9 The IJ made clear in her
   decision that she would have denied relief on those alternative grounds.
   Maradiaga-Sandeal failed to address these dispositive holdings before the
   BIA (or this court), so we lack jurisdiction to review them. The fact that we
   cannot review those elements of the IJ’s decision is dispositive of her appeal.
           We do not reach Maradiaga-Sandeal’s claim for withholding of
   removal. 10 She did not raise a CAT claim before this court, but we would
   lack jurisdiction to review it if she had.
                                         *        *         *
           We lack jurisdiction to review dispositive portions of the IJ’s decision.
   We DENY the petition for review.




           9
               See 8 C.F.R. §§ 1208.13(b)(2), (3); Sanchez-Amador, 30 F.4th at 533.
           10
             See Sanchez-Amador, 30 F.4th at 531 n.1 (“[B]ecause [the petitioner] has not
   carried her burden as to asylum, she cannot be entitled to relief on withholding of removal
   grounds either.”).




                                                  6